Case 19-14310-elf       Doc 23     Filed 01/30/20 Entered 01/30/20 13:58:25            Desc Main
                                   Document Page 1 of 1



                        UNITED STATES BANKRUPTCY COURT
                        EASTERN DISTRICT OF PENNSYLVANIA

IN RE:                                               :       Chapter 7
         TUONG Q NGUYEN,                             :
                  Debtor                             :       Bky. No. 19-14310 ELF


 ORDER CONVERTING CASE UNDER CHAPTER 7 TO CASE UNDER CHAPTER 13

        WHEREAS, the Debtor has filed a Motion to Convert Case from Chapter 7 to Chapter
13, see 11 U.S.C. § 706(a), and pursuant to L.B.R 9014-2, no hearing being necessary, and the
court having considered the record and finding that the case has not been converted previously
under 11 U.S.C. §1112, §1208, or §1307;

       It is hereby ORDERED that :

1. This chapter 7 case is CONVERTED to a case under chapter 13.

2. Within twenty-eight (28) days of the entry of this order, the Chapter 7 Trustee shall file:

       a. An account of all receipts and disbursements made in the chapter 7 case, and
       b. A report on the administration of the case pursuant to 11 U.S.C. § 704(9).

3. The trustee forthwith shall turn over to the Debtor all records and property of the estate
   remaining in the trustee's custody and control.

4. The trustee or any other party entitled to compensation may within twenty-eight (28) days of
   the date of this order file an application for compensation and reimbursement of expenses.

5. ON OR BEFORE FOURTEEN (14) DAYS FROM THE ENTRY OF THIS ORDER,
   the Debtor shall file the statements and schedules required by Bankruptcy Rule 1007(b), if
   such have not already been filed.

6. Within 14 days from the date of this order, the Debtor shall file a chapter 13 plan.
   FAILURE TO TIMELY FILE THE CHAPTER 13 PLAN MAY RESULT IN
   DISMISSAL OF THIS CASE WITHOUT FURTHER NOTICE OR HEARING.



Date: January 30, 2020
                                      ERIC L. FRANK
                                      U.S. BANKRUPTCY JUDGE
